KAROHL, Chief Judge.
Plaintiff appeals from a dismissal of petition for a Writ of Mandamus filed under the Administrative Procedure Act, pursuant to § 536.150 RSMo 1986. Plaintiff sought review of an administrative decision depriving him of personal property. Because the notice of appeal was untimely, we dismiss the appeal for lack of appellate jurisdiction.
On May 27, 1992, the trial court dismissed plaintiff’s petition for a Writ of Mandamus. Plaintiff filed a motion for reconsideration on June 4, 1992, which the court denied on June 8, 1992. Plaintiff filed a notice of appeal on July 7, 1992.
It is our duty to determine sua sponte whether we have jurisdiction before addressing the issues on appeal. Peters v. United Consumers Club, 786 S.W.2d 192, 193 (Mo.App.1990).
The judgment became final when the court denied plaintiffs motion for reconsideration on June 8, 1992. Rule 81.05(a); Baumann v. Brittingham, 759 S.W.2d 880, 881 (Mo.App.1988). The last possible date for filing a timely notice of appeal was June 18, 1992. The notice of appeal is untimely and ineffective to vest jurisdiction in this court. Rule 81.04(a).
Accordingly, we find we have no jurisdiction to decide the merits of plaintiffs appeal.
Appeal dismissed.
CRANDALL, P.J., and PUDLOWSKI, J., concur.